—Judgment, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about September 11, 1997, which, upon the prior grant of defendants’ motions for summary judgment, dismissed the complaint, unanimously affirmed, without costs.
Plaintiffs’ complaint premised upon allegations of inadequate building security was properly dismissed since there was no proof that the existing security systems in the subject building were inadequate or inoperative. Defendants’ proprietary duty to take reasonable security precautions (see, Miller v State of New York, 62 NY2d 506, 513) was satisfied as to the premises at issue by provision of interior and exterior locks, a buzzer system and an alarm system (see, Tarter v Schildkraut, 151 AD2d 414, 415, lv denied 74 NY2d 616). The building had no history of criminal activity warranting more extensive security measures (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519). We note as well that there was no proof that any of the aforementioned systems was malfunctioning at the time of the subject criminal incident. Concur — Milonas, J. P., Ellerin, Rubin, Tom and Saxe, JJ.